Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 1 of 11 Page ID
                                  #:3269




                       Exhibit P
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 2 of 11 Page ID
                                  #:3270
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 3 of 11 Page ID
                                  #:3271
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 4 of 11 Page ID
                                  #:3272
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 5 of 11 Page ID
                                  #:3273
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 6 of 11 Page ID
                                  #:3274
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 7 of 11 Page ID
                                  #:3275
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 8 of 11 Page ID
                                  #:3276
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 9 of 11 Page ID
                                  #:3277
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 10 of 11 Page ID
                                   #:3278
Case 2:20-cv-04556-AB-JC Document 102-23 Filed 03/19/21 Page 11 of 11 Page ID
                                   #:3279
